Morgan, J.
Suit was instituted by Gottschalk against Meyer for $491. Meyer was arrested as a foreign non-residont. Redwitz went on his bond. The amount of his bond was $625, Judgment was rendered against Meyer for $491, with eight dollars interest and costs.
. Gottsehalk took a rule on Redwitz to show cause why he should not be condemned to pay him $491, and eight dollars interest and costs of suit and costs of the rule.
The rule was made absolute. Redwitz applied for an appeal, which was refused on tho ground that the amount in dispute does not exceed five hundred dollars. He applies for a mandamus to compel the district judge to grant the appeal.
*111What is the amount in dispute? This, depends, of course, upon tho amount which Redwitz is called upon to pay. What is that amount? It is $491, amount of tho claim, eight dollars interest duo, and the costs of the suit in Gottschalk vs. Meyer. These costs are seventy dollars. Therefore the sum demanded of Rodwitz was $569, and this was tho dispute between them; i. e., whether Redwitz should pay $569. This brings the case within our jurisdiction.
It is therefore ordered, adjudged, and decreed that the rule herein taken be made peremptory.